DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, US 5371987 in view of FR 319386, fail to disclose “wherein the height of the door with respect to the floor surface increases at a second rate with respect to a second rotation of the door from the intermediate position toward the open position as the second portion of the first helical cam surface moves against the second portion of the second helical cam surface,” as recited in independent claim 1 and similarly recited in independent claims 12 and 18. More specifically, the door in FR 319386 does not increase in height as the second portions of the first and second hinges move against each other.
Additionally, the prior art of record, US 5371987 to Hirsch in view of FR 319386 in view of US 1028874, fails to disclose, wherein the first helical cam surface includes a first friction component with a remaining portion of the first helical cam surface being smooth, and wherein the second helical cam surface includes a second friction component with a remaining portion of the second helical cam surface being smooth, wherein the second friction component is configured to interact with the first friction component to stop the rotation of the door between the closed position and the open position,” as recited in claim 11. More specifically, US 1028874 fails to disclose a helical cam surface with both a friction component and a remaining portion that is smooth, as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCUS MENEZES/Primary Examiner, Art Unit 3634